PER CURIAM.
In his appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and In re Appellate Court Response to Anders Briefs, 581 So.2d 149 (Fla.1991), appellant challenges the revocation of his probation and his oral sentence to three concurrent terms of forty-one months imprisonment. We find error in the written orders as they pertain to appellant’s sentence, but affirm the trial court in all other aspects.
At the sentencing hearing, the appellant was orally sentenced to forty-one months imprisonment for three concurrent terms based upon appellant’s guilty plea to violation of his probation. However, the written orders indicate a sentence of forty-two months imprisonment on each of his three concurrent counts. When an oral pronouncement of sentence is inconsistent with the written order, the oral pronouncement must prevail. See Walker v. State, 593 So.2d 301 (Fla. 2d DCA 1992); see also Bogan v. State, 462 So.2d 115 (Fla. 2d DCA 1985).
We, therefore, affirm as to the revocation of appellant’s probation but reverse and remand for resentencing so that the written orders may be made consistent with the oral pronouncement.
Affirmed in part; reversed and remanded for resentencing.
FRANK, A.C.J., BLUE, J., and DEMERS, DAVID A., Associate Judge, concur.